IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :         No. 2281 Disciplinary Docket No. 3
                                :
                 Petitioner     :         No. 42 DB 2016
                                :
           v.                   :         Attorney Registration No. 83928
                                :
JEFFREY DAVID GOLDMANN,         :         (Out of State)
                                :
                Respondent      :
                                :

                                     ORDER


PER CURIAM


      AND NOW, this 16th day of November, 2017, upon consideration of the Petition

to Dissolve an Order of Temporary Suspension and the Joint Stipulation to Waive

Hearing Requirement, the Order entered by this Court on July 28, 2016, placing

Respondent on temporary suspension, is hereby dissolved.